 INDUSTRIAL SUPPLY CO.Industrial Supply Co., Inc.andCarol Stickney. Case18-CA-10072June 30, 1988DECISION AND ORDERBY MEMBERSJOHANSEN, BABSON, ANDCRACRAFTOn October 21, 1987, Administrative Law JudgeFrederick C. Herzog issued the attached decision.The Respondent and the General Counsel filed ex-ceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions2and to adopt the recommendedOrder.3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, IndustrialSupply Co., Inc., Plymouth and St. Paul, Minneso-ta, its officers, agents, successors, and assigns, shalltake the action set forth in the Order.'The Respondent has excepted to some of thejudge's credibility find-mgs. The Board's establishedpolicy isnot to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB544 (1950),enfd.188 F 2d 362(3d Cir 1951)We have carefully examined the record and fmd no basis for reversingthe findings2We find it unnecessary to find an additional,repetitive violation ofSec 8(axl) based on the statements made by the Respondent's presidentKoch at the state unemployment compensation hearing.Such a findingwould becumulative and would not affect the OrdersFor the reasons set forthby the judge,employment positions at theRespondent'sPlymouth,Minnesota facility are not substantially equiva-lent to discruninatee Carol Stickney's formerofficeclerical position atthe Respondent's St Paul, Minnesota facility.Accord:Professional PorterCo., 275 NLRB12, 18 (1985)Furthermore,the Respondent has failed toprove in this proceeding that it would have eliminated Stickney's formerposition at any time in the absence of her statutorilyprotectedgrievanceactivity. Consequently,to the extent necessary to effectuateStickney's re-medial reinstatement right,the Respondent will be required to recreateher former position at its St. Paul facility.SeeLarry Barnes Chevrolet Co ,174 NLRB818, 822(1969)We denythe request that the remedial orderinclude a visitatonal clause SeeCherokeeMarineTerminal,287 NLRB1080 (1988)Robert E. Omberg, Esq.andJames L. Fox, Esq.,for theGeneral Counsel.Douglas P. Seaton, Esq. (Popham, Haik, Schnobrich, Kauf-man & Doty, Ltd.),of Minneapolis, Minnesota, for theRespondent.DECISION639STATEMENT OF THE CASEFREDERICK C. HERZOG, Administrative Law Judge.This case was heard before me in Minneapolis, Minneso-ta, on 13 and 14 August 1987 and is based on a chargefiledby Carol G. Stickney (Stickney), an individual,about 14 May 1987 alleging generally that IndustrialSupply Company, Inc. (Respondent) committed certainviolations of Section 8(a)(3) and (1)' of the NationalLabor Relations Act (the Act). About 24 June 1987 theRegionalDirector for Region 18 of the National LaborRelationsBoard (the Board) issued a complaint andnotice ofhearing allegingviolations of Section 8(a)(3)and (1) of the Act. Respondent thereafter filed a timelyanswer tothe allegationscontained within the complaint.All parties appeared at the hearing through counsel,and were given full opportunity to participate, to intro-duce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Based on therecord,my consideration of the briefs filed by counselfor the General Counsel and counsel for Respondent,and my observation of the demeanor of the witnesses, Imake the followingFINDINGS OF FACT1.BUSINESSOF RESPONDENTThe parties agree, and I find, that Respondent is aMinnesota corporation with its principal place of busi-ness inPlymouth, Minnesota, and a branch office in St.Paul,Minnesota; that Respondent has been engaged inthe distribution of bearings and power transmission com-ponents; that during the past calendar year Respondentin the course and conduct of its business operations pur-chased and received at its Plymouth facility products,goods,and materialsvalued in excess of $50,000 directlyfrom points outside the State of Minnesota; that duringthe past calendar year Respondent in the course and con-duct of itsbusinessoperations sold and shipped from itsPlymouth facility products, goods, and materials valuedin excess of $50,000 directly to customers outside theState of Minnesota; and that Respondent is now, and hasbeen at all timesmaterial,an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II.THE LABORORGANIZATIONThe parties agree,and Ifind,thatWarehousemen,Drivers and Helpers UnionLocal No.359, affiliated withInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpersof America, AFL-CIO (theUnion)is now,and has been at all times material,a labororganization within the meaning of Section 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Contentionsof thePartiesCounsel for the GeneralCounselcontends that Re-spondent retaliated against Stickney'srefusal to with-289 NLRB No. 84 640DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdraw a grievance filed by her by imposing such new andonerous working conditions on her as to cause her con-structive discharge. Respondent contends that whateverchangeswere made in Stickney's working conditionswere not motivated by discriminatory or retaliatoryintent, and were instead the valid result of changed cir-cumstances in itsbusiness.As a subsidiaryissue,counsel for the General Counselalso contends that Respondent twice sought to coerceStickney, first by threatening to terminate Stickney's po-sition unless she dropped or withdrew the grievance re-ferred to above, and later by stating to her that thereasonwhy her position had been eliminated was be-cause of her refusal to drop or withdraw the grievance.Respondent's answer denies that any such coercion oc-curred, but none of Respondent's witnesses testified con-cerningthese matters and they are not mentioned in thebrief of Respondent's counsel.B. The FactsRespondent's business of distributing bearings andpower transmission components is headquartered atPlymouth,Minnesota, where it employs approximately26 employees. It maintains branch offices in St. Paul,Minnesota, and Sioux Falls, South Dakota. Approximate-ly seven employees work at the St. Paul facility.Respondent and the Union are currently parties to a 3-year collective-bargaining agreement, due to expire inNovember 1987. The agreement, which covers a unit ofclerical employees at the Plymouth and St. Paul facili-ties,contains a provision for grievance and arbitration.Stickney, at the relevant time of January 1987, was theonly employee at Respondent's St. Paul facility coveredby the agreement.Stickney worked for Respondent from 1975 until Janu-ary 1987. Throughout that time she worked in the St.Paul facility performing general office clerical work, in-cluding filing, typing, filling in for the salesman (citydesk man), and working on computers. Her immediatesupervisor was Keith Stutz, the officemanager, and, inturn,was also responsible to Bob Engler, the St. Paulbranch manager, as well as Paul Koch, Respondent'spresident.Respondent admits that throughout her em-ployment she was an excellent employee and has nevergiven cause for discipline. On the other hand, it is admit-ted by counsel for the General Counsel that Respondenthas no history of unfair labor practices and has neverotherwise evidenced union animus.Throughout her employment until 1983 Stickneyworked on a full-time, 40-hour-per-week basis. Thereaf-ter,until the time of the incident alleged in the com-plaint,sheworked on a part-time, 24-hour-per-weekbasis.This change came about when Respondent pro-posed to her that, in order to avoid the possibility thatRespondent might be forced to lay off another employeewho occupied the position of "city deskman," she nolonger works on Monday or Friday, and instead works8-hourdays,Tuesday through Thursday. Stickneyagreed. Stickney credibly testified that at the time Kochassured her that she would lose no benefits, including hervacation time, if she accepted this change. She conceded,however, that she had no recollection that Koch madeany reference, one way or another, to the question ofwhether her vacation entitlement would be prorated toaccount for her new part-time status. Koch had no recol-lection of the conversation at all.The collective-bargainingagreementbetween theUnion and Respondent provides that employees are toreceive 3 weeks' vacation after having served with Re-spondent for a period of 10 years. In apparentreliancethereon Stickney took, and was paid for without anyquestions being raised by Respondent, 10 days of vaca-tion in1984, and (having completed her 10th year ofservice) 15 days in 1985 and 1986.Counsel for the General Counsel concedes that some-time during 1986 Koch talked to Stickney about a possi-ble transfer from St. Paul to Plymouth. Stickney's recol-lection was that the conversation took place in April orMay. Koch testified that it occurred in August or Sep-tember; Respondent's brief simply notes that it occurredsometimeduring the summer of 1986. Thus, whether itbe in the spring or the summer, it appears that all partiesagree that the conversation took place roughly 4 to 6months preceding the events of January 1987.According to Stickney, Koch initiated the conversa-tion by inquiring as to Stickney's thoughts concerningthe possibility of reverting to full-time work, i.e., work-ing a40-hour week in 5 days. Stickney was initially re-ceptive to the idea, but quickly and adamently expressedher opposition on being told by Koch that the new full-time position would be located in the Plymouth facility.Stickney credibly testified that she initially told Kochthat she had no way of getting to Plymouth and ex-plained to him that she did not drive a car or have a car,but was transported to and from work by her husbandwhose own route to and from work took him within afew blocks of the St. Paul facility. Stickney further testi-fied that she told Koch that she would make inquiriesintoMinnesota,Ride-Share, which is evidently a volun-teer or publicorganizationthat attempts to arrange forcarpools to be formed. Stickney also said that she toldKoch that she would check into the possibility of publictransportation, such as the bus system. She promised toget back to him if suitablearrangementscould be made.Stickneywas adamant inher testimony to the effect thatshe expressly told Koch that there was no way that shecould accept such a transfer absent resolution of hertransportation difficulties.Koch did not deny Stickney's testimony on any ofthese points. However, he did go on to testify that he ex-plained, contrary to Stickney's recollection, that her jobin St. Paul was being phased out and was to be abolishedshortly.According to Koch, he did not insist that shegive him an immediate answer, and he did not tell her ofany specific date when her job was to be ended. He testi-fied that he told her that the elimination of her job was"imminent."Branch Manager Engler admitted that he had not beenbriefed by Koch concerning the possibility that Stick-ney's job in his branch would be eliminated. Thus, onStickney's remarkingto him following her conversationwith Koch that "it looks like they are going to terminatemy job," he felt justifiedin assuringher, as he did, that INDUSTRIAL SUPPLY COthere was no reason to be very concerned about it. Stick-ney testified that she made no such statement to Engler,or even to Stutz. As she recalled it, she merely respond-ed to questions from both Engler and Stutz when theyexpressed curiosity to her about the subject matter of hermeeting with Koch; she went on to say that she wishedthey could explain it to her and than she asked Engler ifhe knew what Koch meant.It is undisputed that in 1985 Respondent determined tomodify its operation by installing more computer tech-nology, pointing toward the goal of improving efficiencyand coordination.The computerterminals installed wereoperated by service representatives, who performed thefunctions formerly performed by Stickney. Similarly un-disputed is the fact that installation of the computers andtheir usage resulted in a lessened need by the Respondentfor clerical assistance in billing and inventory control.Also undisputed is the fact that Respondent began toexperience financial difficulties that threatened to de-crease its profitability during the fiscal year ending 31March 1986. An internal review by Respondent's offi-cialswas undertaken to identify areas where costs couldbe cut. According to evidence supplied by Respondent,itsSioux Falls facility was identified as its greatest finan-cial drain,but the effectsof a generallack of growthwere being felt throughout all the facilities of Respond-ent.Respondent's internal review ultimately led to therecommendation from its officials that seven positions beeliminated by Respondent, two of them being in the St.Paul facilitywhere Stickney worked. These officialswere in agreement that Stickney's position was one ofthose that could have been eliminated; the record issilent concerning just how many of the positions in theSt.Paul facility beside Stickney's were also consideredsubject to possible elimination, if any. Similarly, therecord is silent as to details of Respondent'sdetermina-tion concerning these recommendations, showing, for ex-ample, just when such recommendations were made, theprecise recommendations made, which jobs were consid-ered and affected by such recommendations, the timeli-ness or even deadlines when such recommendations wereto be effected, and the economic benefits to be realizedor the financial difficulties to be avoided in the eventsuch recommendations were carried out.In November 1986 Respondent learned of the impend-ing loss of one of its major contracts, a contract previ-ously handled from the St. Paul facility. However, de-spite the eventual loss of the contract, Respondent hascontinued to do business with the company that had pre-viously awarded it the contract and, in approximatelythe same amount, as Koch explained, the "new" compa-ny had not yet "gotten on stream." Moreover, Stickneytestifiedwithout rebuttal that Engler and Stutz both toldher coincident with the time Respondent learned that itwas not going to receive the contract referred to abovethat the St. Paul facility would be expected in the futureto do its own invoicing and billing, thereby increasingtheworkload for her. She testified credibly that theytold her that this would possibly necessitate her return tofull-time status. Indeed, so Stickney testified, again with-out rebuttal, Engler told her that he would like to see641her begin doing purchasing work in order to take someof the workload off the citydesk man.Thus, notwithstanding Koch's statementsto her, Stick-ney continued to work inher usualpart-time job, withno changes being madefor several months following herconversation wih Koch until 15 January 1987.On that date, however, she received a paycheck thatshe noted was extraordinarily small compared with itsusual amount.A note from Respondent's controller, Rol,accompanied the paycheck,explainingthat she had used,and been paidfor, 15 days vacation during 1986 and that,accordingto Koch, she should have been paid for only 9days due to the fact that, as a part-time employee, sheworked only 3 days per week and, therefore, shouldhave received only 60 percent of the contractually pro-vided 15 days of vacation per year. Thus, pay for 6 dayswas deducted from her paycheck in order to reimburseRespondent for days previously paid her in error. Stick-ney's inquiriesaddressed to Stutz and Rol led her tospeakto Koch.According to Koch, he told Stickney that she hadbeen gettingbenefits she had not been entitled to, butthat Stickney responded by telling him that it was herunderstandingthat she was entitled to full-time benefitspursuant to the discussionand understandings she hadhad at thetime she wasconverted to the status of part-time employee.It is undisputedthat neither Koch norStickney changed their positions with respect to this dis-pute during that conversation.The next day, 16 January 1987, Stickney filed a griev-ance seekingto secure pay for the 6 days. According toRol, when told that Stickney's claim accorded with pro-cedures followed during the previous year, 1985, Kochresponded that,regardlessof what had happened in thepast, he hadno intentionof paying full-time vacationbenefits for part-time work.On 22 January 1987, Koch telephoned Stickney. Heapologized for the manner in which the deduction hadbeen taken from her paycheck without warning or dis-cussion.Stickney testified that Koch told her that sheshould drop her grievance, but she refused,unless shewas paid for the time that had been deducted. Stickneyrecalled Koch telling her, and Koch never denied that hetold her, that he wouldeliminateher job in St. Paul ifshe did not drop her grievance, and that only by drop-ping the grievance would she be allowed to continue towork, absent her acceptance of the transfer to the Plym-outh facility. Stickney testified that she reminded Kochthat she had nomeansof transportation to Plymouth, afact that Koch admitted she stated to him. Nonetheless,Stickney testified and Koch did not deny that Koch thentold her that in light of her refusal to drop her grievancethat she no longer had a job in St. Paul and that, if shewished tocontinueto work, she would have to do so bycoming to the Plymouth facility. Koch admittedly toldStickney that the grievance was not proper, that itwould be costly to Respondent, that he thought that thegrievance was unfounded, and that despite his claim thatStickney's receipt of full-time vacation benefits had beenunfair,no one had ever complained to him about it.Koch admitted that he made no statement to Stickney 642DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDduring that conversation concerning the elimination ofher position in St. Paul, and the resultant transfer toPlymouth, until after Stickney informed him that she re-fused to withdraw the grievance."On 19 March 1987 Koch testified at an unemploymentcompensation hearing in which Stickney was the claim-ant.He was asked about his conversation with Stickneyof 22 January, and the inquiry was put to him aboutwhether he had then told Stickney that he did not intendto pay to arbitrate a grievance such as hers. He respond-ed that he had made that statement. He was then askedwhether he told her that if she did not drop the griev-ance he was going to have to eliminate her position. Hisresponse was, "Uh, I guess I did, yeah." Then, whenasked if it was not true that on that very same day, 6days after Stickney had filed her grievance, Koch elimi-nated Stickney's position, Koch responded, "Uh huh, asI say, it brought it to a head. There's no secret about it."Questionedalong similar lines duringthe course of thistrial,Koch admitted that Stickney's filing of the griev-ance moved the decision to terminate her St. Paul posi-tion "to a head," and that it was "the pre-emptingfactor."Koch admitted that, notwithstanding the evi-dence concerning the business justifications resultingfrom the internal analyses conducted by Respondentduring the previous fall, and notwithstanding his own as-sertion to Koch sometime during the previous summerthat her transfer in status to a full-time employee was"imminent," it was not until the conversation of 22 Janu-ary (and then only following her refusal to withdraw hergrievance) that Stickney was told that a definite decisionhad been made to terminate her position, and that shewould have to transfer if she were to remain in theemploy of Respondent.Following her telephone conversation of 22 Januarywith Koch, Stickney advised Engler and Stutz that shehad lost her job in St. Paul. She telephoned Stutz onboth Saturday and Sunday of that weekendtelling himthat she did not know what she was going to do. Stutzresponded that he had talked to Rol and learned thatthere was no work for her as yet in Plymouth and thatshe could therefore come back to St. Paul for the follow-ing week. She did so, and performed her normal workduring that week. Engler told her, in parting, that hewould speak to Koch and let Stickney know what wasgoing to happen.Engler contacted Stickney the following Monday andtold her Koch stood by his previously announced deci-sion.Stickneyundertook an investigation to determinewhether it would be possible for her to solve her trans-portation difficulties. As she testified, it was not possiblefor her husband to take her in the direction and over thedistance that working at the new facility would require.She also learned that public transportation would haveinvolved some 3 hours per day to go to and return fromiIpurposefully foreshortened the recitation of facts concerning themerits of the grievance, inasmuch as the issue of whether Stickney'sgrievance did or did not have merit is not an issue to be determined byme in this case Here,it suffices to say that Respondent has not assertedthat there was no arguable merit to Stickney's grievance,or that it wasfiledmaliciously or with intent to harrass.work by bus. (Even at that, the bus would have pickedher up in her suburb, driven her to downtown Minne-apolis, she would have awaited a transfer at that point,and then taken another bus out into the suburb of Plym-outh.) Stickney also investigated the possibility of ride-sharing,or of securing transportation from relatives.It is undisputed that Stickney, though the possessor ofa driver's license, has driving skills that might best be de-scribed as primitive, and certainly not sufficient to under-take a lengthy commute across a major portion of a met-ropolitan area.Nor is it disputed that Respondent,through Stutz, Engler, and Koch, had been long awareof Stickney's inability to drive herself to work, and/orwere informed of her inability months before her conver-sation with Koch of 22 January.Last,Koch testified that even had there been no dis-pute regardingthe vacation grievance filed by Stickney,her job would have been eliminated no later than 1March 1987. Such an opinion, however, was not voicedin either of the affidavits previously supplied by him tothe General Counsel (one of which was prepared by Re-spondent's counsel).Neither was it contained within histestimony at the unemployment compensation hearing.And, as noted earlier, no records, memoranda, recom-mendations, or other financial data was brought forwardby Respondent to corroborate the testimony of Koch, orany other of Respondent'switnesses,concerning the ne-cessity forand timingof any actions taken concerningStickney's position of employment, notwithstanding theinference that I draw from their collective testimony thatsuch records and memoranda concerning financial dis-tress,and proposed means of resolution,are generallymaintainedby employers. No explanation for the absenceof such records was offeredand no claimhas been ad-vanced that such records do not exist or were unavail-able for trial.Stickney has not worked for Respondent since 29 Jan-uary 1987, the date when her position in the St. Paul fa-cility of Respondent was terminated. She has consistentlydeclined to accept the transfer to Plymouth, on the basisthat she would have to depend on public transportationand that such transportation would impose on her toogreatly.C. Analysis and ConclusionsBased on my observance of her demeanor I find Stick-ney credible. She testified in a forthright and candidfashion, resisting several opportunities offered her to en-large on or magnify her recital of the injustice, as sheperceived it, of her Employer's position. Thus, I deemher to be a truthful person, whose testimony is reliable.My conclusion is especially valid as to instances whereshe was recounting events in a generalized way, as op-posed to various instances where precision or detail wassought. As a result, I have determined to generally credither testimony over that of Koch in areas where there isconflict.I reach this conclusion not because I regard Koch as aperson given to deliberate falsity. Instead, I viewed himas a person motivated by such determination, possiblyrising to the level of stubbornness, that he found himself INDUSTRIAL SUPPLY CO.easily able to brush aside or ignore inconsistencies withinhis own position.In any event, my determination of the relative credibil-ity of witnesses in this case need not rest on the admit-tedly inexact art of weighing their testimonial demeanor.I explain below.It is an unfairlabor practice for an employer to threat-en an employee with retaliation because the employeehas elected to file a grievance. Such threats are deemedviolative of Section 8(a)(1) of the Act because of theirtendency to negate the assurances of certain rights en-joyed by employees, as set forth in Section 7 of the Act.Among any litany of suchrightsmustbe included theright of employees to file grievances in efforts to resolvedisputes arising under collective-bargaining agreements.Indeed, in any hierarchical ranking, the right to grievemust surely be near the top of any list. See, for example,Stor-RiteMetal Products,283NLRB 856, 858 (1987);Dresser Industries,281 NLRB 132, 135 (1986);Commer-cialCartage Co.,273 NLRB 637, 647 (1984). See alsoNLRB v. City Disposal Systems,465U.S. 822 (1984),citingwith approvalInterboroContractors,157NLRB1295 (1966), enfd. 388 F.2d 495 (2d Cir. 1967).Applying the principles of these authorities, I find andconclude that Koch violated Section 8(a)(1) of the Actboth on 22 January 1987 when he told Stickney that hewould eliminate her position and require her to transferto the Plymouth facility unless she dropped her griev-ance, and also by his statement made in her presence atthe 19 March 1987 state unemployment compensationhearing. I reach the conclusion that Koch made thesestatements based on the credible testimony of Stickney,and my review of the transcript of the sworn testimonytaken from Koch at the unemployment compensationhearing. I note that neither statement was contradictedor denied by Koch during the course of the trial, andthat, indeed, Koch essentially repeated the statement of19March during the course of this trial.2Turning to the issue of whether Respondent construc-tively discharged Stickney, I first note that it is the coun-sel for the General Counsel's burden in such cases toprove two elements: (1) the burdens imposed on the em-ployee must cause, and be intended to cause, a change inhis or her working conditions so difficult or unpleasantas to force him or her to resign; and (2) it must be shownthat those burdens were imposed because of the employ-ee's union activities.Reno Hilton,282 NLRB 819, 836 fn.2Peculiarly,counsel for the General Counsel quibbles with my rulingat trial in which I declined to allow him to place into evidence only aportion of the transcript of the unemployment compensation hearing. In-stead,Irequired that the entire transcript be placed in evidenceNot-withstanding the authorities cited by counsel for the General Counsel onthis issue, I regard my ruling as having been well within the areas of dis-cretion afforded me in conducting a trial Far from seriously burdeningthe record,or resulting in counselfor the General Counsel'sprejudice, Iraise the hypothetical question as to how counsel for the General Coun-selmight have hoped to prove that Stickney overheard(and was therebyinterferedwith, restrained,or coerced by) Koch's statements during thecourse of his testimony at the unemployment compensation hearing, hadthe entire transcript,showing her appearance and presence there, notbeen included in the recordIam unawareof any presumption thatwould have warranted a conclusion that Stickney had been subjected to athreatening statement in the absence of evidence to indicate that she waspresent and overheard it64339 (1987),which recently citedwith approval theBoard's long held rule fromCrystal Princeton RefiningCo., 222 NLRB 1068, 1069 (1976).The second element is positively established by merelyreciting the sworn testimony of Respondent's president,Koch. It was he who directly and immediately stated,"Uh, I guess I did, yeah," and "Uh huh. As I say, itbrought it to a head. There's no secret about it," in re-sponse to questions concerning whether he told Stickneythat if she refused to withdraw her grievance her posi-tion would be eliminated.Icannot, and I do not, accept Respondent's conten-tions and arguments to the effect that Stickney's positionwas eliminated because of necessary or desired changesinRespondent's personnel needs or financial well-being.My reasons for finding such evidence unpersuasive willbe discussed below, when treating of Respondent'sburden of proof.I also determine that, in abolishing Stickney's positionand placing her in a position of being able to retain heremployment with Respondent only by means of accept-ing a transfer to another facility some miles away, coun-sel for the General Counsel has satisfied all the require-ments of the first element of a prima facie case of con-structive discharge.First of all, such a transfer would obviously constitutea burden ofsomesort.According to Stickney's creditedtestimony, she was able to reach her place of employ-ment at St. Paul with a daily travel time of approximate-ly 40 minutes (20 minutes each way), being driven by herhusband. She had followed this procedure for a numberof years and evidently it had worked very well, in lightof Respondent'sadmission that she was regarded as anexcellent employee (leading me to infer that she had noproblems with absence or tardiness). Taking into accountStickney's credited testimony to the effect that, despiteher holding a driver's license (primarily as a means ofidentification) her knowledge of, and skills at, operatinga motor vehicle are so elemental and limited as, in myopinion, to label them as primitive, at best. Thus, it isclear that, in order for Stickney to drive herself to work,she would had to find somemeansof learning to driveand, having done so, would have also been compelled topurchase a motor vehicle to do that driving, because shealso credibly testified that she owned no vehicle and thather husband required the family car to go to work him-self. I also consider her credited testimony to the effectthat she unsuccessfully checked into various means oftransportation, including Minnesota Ride-Share, or secur-ing rides from friends or relatives. These having failed,Stickneywould have been required to spend approxi-mately 3 hours per day in transit by means by bus.Taking all this into account, I find and conclude thatthe change in her job status, imposed by Koch on 22January, may legitimately be described as "a burden" onher employment status. I base this on both the requiredchanges in reliability and comfort in her normal, pastmethod of transportation, and also the net difference ofapproximately 2 hours and 20 minutes per day to spendin transitto and from the place of employment. 644DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDI expressly disavow any intent to find here that an em-ployer is obliged under the Act to provide employmentonly on terms found comfortable and convenient by em-ployees.My holding here is limited strictly to a situationinwhich I find that the employer imposed a change inworking conditions precisely because the employee en-gaged inprotected activities, knowing full well that thechange wouldcause aburden on the employee, and withthe express intent or hope that it would do so, and leadto the employee's resignationor serve as sufficient warn-ing to deter the employee, or other employees, fromthereafterengagingin activities protected under the Act.Certainly no employer is obliged to take an employee'scommuting time into consideration whenmaking deci-sions as tohow to regulate its own business. But thisgeneralrule changes when it is shown,as it ishere, bymeans of Stickney's credited testimony, and the admis-sionsmade by Koch, that Respondent's supervisors, in-cluding Koch personally, had been previously informedfor months, if not years, of Stickney's inability to operatea motor vehicle.Thus, taking into account Koch's admissions as to hismotivation,and alsotaking into account his presumedgeneralknowledge of the public transportation situationin the Twin Cities metropolitanarea, I find and concludethat in abolishing her position and conditioning her fur-ther employment on accepting a transfer to the Plym-outh facility,Koch intended to cause a burdensomechange in Stickney's working conditions sufficiently dif-ficultorunpleasantas to compel Stickney to resign.CompareKroger Co.,228 NLRB 149, 150 fn. 11, 152 fn.19 (1977);Olympic Limousine Service,278NLRB 932,939 (1986), and cases cited herein. The question is notwhether the employee has been faced with a choice soaggravated as to be deemedegregious,but rather wheth-er the employee was faced with any such substantialchoice at all for reasons proscribed by the Act.JohnDory Boat Works,229 NLRB 844, 850-851 (1977).Under all the circumstances of this case I find andconclude that counsel for the General Counsel has estab-lished a strong prima facie case in support of the allega-tions set forth in the complaint in all particulars.D. Respondent's Arguments in Rebuttal andMitigationInNLRB v. TransportationManagement Corp., 462U.S. 393 (1983), the Supreme Court reaffirmed the testennuciated by the Board inWright Line,251 NLRB 1083(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied455 U.S. 989 (1982), for determining whether an employ-ee was discharged because of the exercise of Section 7rights.UnderWright Linecounsel for the General Coun-sel under Section 10(c) of the Act, has the burden of es-tablishing the prima facie case that the employee's pro-tected conduct was a substantial or motivating factor inthe employee's discharge or other adverse action takenby the employer. But, once counsel for the GeneralCounsel has satisfied this burden, as I have found that hehas done above, an employer may still avoid liabilityunder the Act by proving by a preponderance of the evi-dence an affirmative defense that it would have taken thesame action even if the unlawful motivation had not ex-isted.3Counsel for Respondent argues vigorously that theevidence in this case satisfies its obligation under theWright Linetest.He further argues that, even ifWrightLinehas not been satisfied, the unrebutted testimony ofKoch serves to demonstrate that Stickney's positionwould have been eliminated no later than March 1987and, as a result, any order imposed on Respondent call-ing for backpay should extend no further than March1987.Respondent's arguments are premised on the testi-mony of Koch, and other officials of Respondent, whichshowed (to my satisfaction I add) that sometime during1986 Respondent undertook a review of its operationsand that recommendations were made within Respond-ent's organization regarding improvements. Based on theevidence I neither could nor would reach the conclusionthatno recommendation was made with respect to,among other things, the status of Stickney's position. Norwould I make any finding to the effect that Stickney'spositionwould not have been terminated at some pointrelatively early in 1987.Additionally,Respondent relies on evidence, recitedearlier, to the effect that some months prior to 22 Janu-ary 1987, Stickney was advised that the termination ofher position was imminent, and that her transfer wouldbe required. And, Respondent asserts that the evidencewith respect to a dimunition in business clearly pointstoward dire financial prospects for Respondent.However, I am not persuaded by any of these argu-ments, or the underlying evidence, that the change inStickney's status would have occurred when it did, or inthe manner that it did, had it not been for her engage-ment in protected activities and refusal to desist there-from. Koch admits that her refusal to desist "brought itto a head." How am I then to conclude exactly when itwould have been "brought to a head" had she been morecompliant?How am I to tell what meaning Koch as-signed to the word "imminent" when he used it monthspreceding 22 January 1987? And, how am I to factor inthe credited testimony that Stickney's supervisors pro-vided her with reassurances when she expressed herworry to them about her tenure sometime in the summerof 1986?It ismy opinion and my conclusion that, just asIhave acknowledged my unwillingness and inability toreach the conclusion that Stickney's job was secure, I amsimilarly unable to say that the evidence supports Re-spondent's contentions with respect to just when her jobwould have been terminated, if at all.My inability to find that this record supports any suchconclusions is hardened by my recollection that, despitemy repeated inquiries concerning the existence and sub-stance of business records tending to support Respond-ent's claims of business justification, Respondent neverproduced one bit of documentation underlying its ration-ale for the alleged business justification, or the financialdata supporting the premises of any such rationale.Months after allegedly being presented with a picture of8The Board'sadherence to this test was recently demonstrated mJoseph DeRano,DMD, PA,283 NLRB 592 (1987) INDUSTRIAL SUPPLY CO.a dire and bleak financial future by virtue of the loss of amajor contract, the evidence in this case demonstratesRespondent still doing business at approximately thesame rate with that same contractor.I can only concludethat the acuity with which Respondent viewed its finan-cial straitsdependedon the willingnessof employees, ortheir refusal, to give up rights granted them under theAct. Further, whether viewed on 22 January or some-time in March 1987, Respondent's financial straits are in-adequately demonstrated by what I regard to be asvague and self-serving testimony by Respondent's offi-cials.This is doublyso when it is recalled that Respond-ent's officials were at pains to describe the care and busi-nesslike nature of their analysis of Respondent's overalloperations carried out in 1986, and that Respondent,though blameless, was presented with the prospect oflost revenues by virtue of losing an account in 1986. Yet,as I have stated, no records, no memoranda, no data, andno accountings were produced by Respondent to supportits position and testimony. I find this failure to fully war-rant the inference, that I draw, that the reason why suchdocumentation was not produced was that its contentswould have proven unfavorable to Respondent's case.Textron, Inc.,199 NLRB 131, 134 (1972);CustomWoodInteriors,248 NLRB 187 (1980);American Lumber Sales,229 NLRB 414, 421 (1977). The obvious rationale under-lying these cases is one that accords with common senseand experience, i.e., that if one asserts a fact to be true,and further asserts that documentation exists that would,if produced, corroborateone's assertionof that fact, andfurther,no explanation is offered of the failure toproduce such documentation, and in fact, that documen-tation is not produced, the inference seems clear that thedocumentation eitherwould not have supported theclaim or would have supported the opposite point ofview.Accordingly, I reject as unproven, at this point in thecase,4Respondent's contention regarding its affirmativedefense or its arguments in mitigation of the backpay ob-ligation.Accordingly, I find and conclude that Respondentconstructively discharged Stickney on 29 January 1987,thereby violating Section 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondent violated Section 8(a)(3) and (1) of theAct by constructively discharging its employee, CarolStickney, about 29 January 1987 because she had en-gaged in union activities protected by the Act.4.Respondent violated Section 8(a)(1) of the Act bythreatening an employee with the termination of her po-* Respondent's contentions may well be more fully explored dung thecompliance stage of this proceedingWhile this is Respondent's right, Itrust and expect that,given my findings regarding Respondent'smotives,those viewing such evidence will do so with a healthy amount of skepti-cism645sitionof employment if she failed or refused to cease en-gagingin activity protected by Section 7 of the Act, i.e.,withdrawing her pending grievance; and Respondent fur-ther violated Section 8(a)(1) of the Act by imparting toan employee that her position had been abolished andthat her continued employment with Respondent wascontingent on her accepting a transfer to another facility,because she had engaged in the protected union activityof filing a grievance and refusing to withdraw it.5.The above unfair labor practices have an effect oncommerce as defined in the Act.THE REMEDYHaving found that Carol Stickney was unlawfully con-structivelydischarged, it shall be ordered that she be of-fered immediate reinstatement to her former position,displacing,if necessary,any replacement,or, if not avail-able, to a substantially equivalent position,without lossof seniority and other privileges.It shall be further or-dered that Carol Stickney be made whole for lost earn-ings resulting from the discrimination against her by pay-ment of a sum of money equal to that she would haveearned from the date of her constructive discharge to thedate of a bona fide offer of reinstatement,less net interimearnings during that period.Backpay shall be computedin the manner prescribedby F. W.Woolworth Co.,90NLRB289 (1950),with interest to be computed withinthe manner prescribedinNewHorizonsfor theRetarded.5It shall be further ordered that the Respondent be or-dered to expunge from its records any references to theconstructive discharge or transfer mentioned above andto provide Carol Stickney written notice of such expunc-tion,and inform her that the Respondent's unlawful con-duct will not be used as a basis for further personnel ac-tions against her.6On the basis of these findings of fact7 and conclusionsof law,and the entire record in this proceeding,I issuethe following recommended8ORDERThe Respondent,IndustrialSupply Company, Inc.,Plymouth and St. Paul, Minnesota, its officers, agents,successors,and assigns, shall1.Cease and desist from(a)Threatening employees that their positions of em-ployment will be terminated if they continue to engagein protected union activities, such as filing and pursuinga grievance under the collective-bargaining agreement.5 283NLRB 1173 (1987) Interest will be computed at the "short-termFederal rate"for theunderpayment of taxes as set out in the 1986 amend-ment to 26U S C. § 6621e SeeSterling Sugars,261NLRB 472 (1982)As it is clearfrom the contextof thefindings made above, I leave, asIbelieve I must, the questionsof if orwhen Stickney'sbackpay wouldhavebeen tolled to compliance proceedings to ensue8All outstanding motions inconsistent with this recommended Orderare denied.If no exceptions are filed as providedby Sec 102 46 of theBoard's Rules and Regulations,the findings, conclusions, and recom-mended Order shall,as provided in Sec102 48 of theRules, be adoptedby the Board and all objections to them shall be deemed waived for allpurposes 646DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(b) Imparting to employees that the reason that anysuch employee's position has been abolished is becausetheyfailed and refused to cease engaging in protected,union activities,such as filing and pursuing a grievanceunder the collective-bargaining agreement.(c)Reassigning,transferring,changingtheworkschedule or hours, discharging, laying off, or otherwisediscriminating against employees with respect to theiremployment,in order to discourage their membership inor support for the Union.(d) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Consistent with the terms and the provisions of theremedy section of this decision, offer to Carol Stickneyimmediate,full,andunconditional reinstatement to herformer job in its St. Paul facility, or, if that job no longerexists,to a substantially equivalent position in its St. Paulfacility,without prejudice to her seniority or any otherrights or privileges previously enjoyed, and make herwhole for any loss of earnings or other benefits that shesuffered as a result of the discrimination practiced againsther, and remove from its files any references to the un-lawful abolition of her position, transfer, and construc-tive discharge, and notify her in writing that it has doneso, and that it will not use those, or like or related, un-lawful actionsagainsther in any way.(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnelrecords and reports,and allother records, fi-nancial data, and memoranda necessary or helpful to de-termine the amount of backpay due to Carol Stickneyunder this Order.(c) Post at its facilities in St. Paul and Plymouth, Mm-nesota, copies of the attached notice marked "Appen-dix."9Copies of the notice, on forms provided by theRegional Director for Region 18, after being signed bytheRespondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any othermaterial.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.9 If thisOrderis enforced by a judgmentof a UnitedStates court ofappeals, the words in the notice reading"Posted byOrderof the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United StatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEES1POSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all parties had the chance to intro-duce evidence and arguments, the National Labor Rela-tionsBoard has found that we violated the NationalLaborRelationsAct in January 1987 when we abolishedthe job previously held by employee Carol Stickney atour St. Paul, Minnesota facility and conditioned her fur-ther employment with us upon her accepting a transferto our Plymouth, Minnesota facility, all because she hadfiled a grievance pursuant to her rights under the collec-tive-bargaining agreementwith the Union and had failedand refused to withdraw that grievance. It has also beenfound that we violated the law when we stated to CarolStickney that her position would be terminated if she re-fused to withdraw the grievance, and thereafter, by tell-ing her that the reason her position had been terminatedwas because she had failed to and refused to withdrawthe grievance. In order to remedy these violations, theBoardhas ordered us to post this notice and to live up toit.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT reassign, transfer, abolish the employ-ment position of, discharge or otherwise discriminateagainst employees, for joining, supporting, or assistingWarehousemen, Drivers and Helpers Union Local No.359, affiliatedwithInternationalBrotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of Amer-ica, or any other labor organization.WE WILL NOT threaten employees that managementwill take, or has taken, any such discriminatory stepsagainst employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of therights guaranteed in Section 7 of the Act.WE WILL offer Carol Stickney immediate and full rein-statement to her former job in our St. Paul, Minnesotafacilitywithout any prejudice to her seniority or otherrights and privileges previously enjoyed, and WE WILLmake her whole, with interest, for any loss of earnings orother benefits that she suffered when we constructivelydischarged her on 29 January 1987. INDUSTRIAL SUPPLY CO.647WE WILL remove from our files any references to thewe have done so, and that those actions will not in anyunlawful actions and constructive discharge we tookway be used against her in the future.againstStickney and WE WILL notify her in writing thatINDUSTRIAL SUPPLY COMPANY, INC.